DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 8/2/2021 has been entered.
 	Claims 2, 5, 7, 10, 28 and 30 are pending, all of which have been considered on the merits.
	All arguments have been fully considered, in light of claim amendments.  The status of each prior objection/rejection, as well as response to arguments, are set forth below. 

Status of Prior Rejections/Response to Arguments
RE: Rejection of claims 2, 5, 7, 8, 10, 12, 13, 28 and 30 under 35 USC 103 over Morse et al, in view of Daniel et al in view of Workman et al and further in view of Eichenberg:
	Applicants have traversed the rejection of record on the grounds that the references do not teach or suggest every limitation of the instant claims.  Specifically, the claims now require the placental tissue allograft to be not cross-linked, whereas Morse et al teaches cross-linked placental tissue allograft.   Applicants assert it would not have been obvious to modify the tissue of Morse to not be cross-linked because such modification would destroy the basic principle of Morse et al.
	The argument, in combination with the claim amendment, are effective to obviate the basis of the previous rejection.  The rejection is withdrawn.  

RE: Rejection of claims 2, 5, 7, 8, 28 and 30 on grounds of NSDP over claims of US Patent 9463207, in view of Daniel, and further in view of Workman et al and Eichenberg:
	Applicants have traversed the rejection of record on the grounds that the US Patent claims do not teach every limitation of the instant claims.  Specifically, the limitation of prior claim 12 (which was not rejected) is incorporated into independent claim 28.
	Upon reconsideration, the rejection has been adjusted to address the current claim limitations. 

RE: Rejection of claims 2, 5, 7, 8, 10, 28 and 30 on grounds of NSDP over claims of US Patent 9433647, in view of Daniel, and further in view of Workman et al and Eichenberg: 
Applicants have traversed the rejection of record on the grounds that the US Patent claims do not teach every limitation of the instant claims.  Specifically, the limitation of prior claim 12 (which was not rejected) is incorporated into independent claim 28.
Upon reconsideration, the rejection has been adjusted to address the current claim limitations. 

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 5, 7 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 2, 5, 7 and 10 are not proper dependent claims because they do not depend from a claim previously set forth (they depend from a later claim).  See MPEP 608.01(n).  Claims 2, 5, 7, and 10 can be cancelled and the subject matter re-presented as new claims that are numbered 31-34, respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 2, 5, 7, 10, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US 2008/0046095; hereafter “Daniel ‘095”), in view of Daniel et al (US Patent 8,323,701; hereafter “Daniel ‘701”), further in view of Workman et al (US Patent 6626965), and further in view of Eichenberg et al (US Patent 5255587).
Daniel (‘095) disclose placental tissue grafts useful in wound healing, and methods of preparation.  Daniel (‘095) state the grafts are comprised of single layers of amnion or chorion, multiple layers of amnion or chorion, or multiple layers of a combination of amnion and chorion (See Daniel ‘095, abstract, claim 20).  The embodiments wherein multiple layers of amniotic membrane and/or at least one layer of amniotic membrane and at least one layer of chorionic membrane are provided together are relied upon for this rejection.  Daniel (‘095) teach multiple layers are provided, then layers are dehydrated together to form a laminate (See Daniel ‘095, ¶0061, claim 20).  Daniel (‘095) define ‘amniotic membrane’ as consisting of epithelium cells, thin reticular fibers (basement membrane), a thick compact layer, and fibroblast layer (See Daniel ‘095, ¶0004).  This necessarily means that an amniotic membrane has first side which is an epithelial layer and a second side which is an exposed fibroblast layer comprising fibroblast cells.  Based on this definition within the specification, it is interpreted that all references to “amniotic membrane” or “amnion” are limited by this definition.  Therefore the disclosure of Daniel (‘095) supports embodiments wherein (i) the placental graft comprises two layers of amnion laminated together, wherein each layer of amnion has a first side which is an epithelial layer and a second side which is an exposed fibroblast layer comprising fibroblast cells, as well as (ii) the placental graft comprises at least one layer of amnion laminated to at least one layer of chorion, wherein each amnion layer has a first side which is an epithelial layer and a second side which is an exposed fibroblast layer comprising fibroblast cells.
Daniel (‘095) teach the tissue graft can be used in numerous medical applications involving wound care (See Daniel (‘095), ¶0079, 0082)

	The method of Daniel (‘095) is comparable to the instant claims as follows:
Regarding claims 28 and 10: Daniel (‘095) disclose production of a placental tissue allograft...wherein the placental tissue allograft comprises two or more membranes.  
a first and a second membrane, respectively.  According to the definition of amniotic membrane provided by Daniel (‘095), all of the amniotic membranes present within the graft will have a first side which is an epithelial layer and a second side which is an exposed fibroblast layer comprising fibroblast cells.  
In embodiments wherein Daniel (‘095) produces a graft comprising at least one amniotic membrane and at least one chorionic membrane, at least one of the amniotic membranes will read on said first membrane is an amnion membrane.  Again, according to the definition of amniotic membrane provided by Daniel (‘095), all of the amniotic membranes present within the graft will have a first side which is an epithelial layer and a second side which is an exposed fibroblast layer comprising fibroblast cells.  Regarding the orientation of the second chorion membrane relative to the first amnion membrane, it is submitted that because there are only two options (applying the chorion membrane adjacent to the first side or the second side of the amnion membrane), and because both are enabled by Daniel (‘095), and because both would both yield the predictable result of providing a laminate which is thicker and stronger than a single layer, selection of the claimed orientation (wherein the chorion is adjacent to the second side of the amnion) was prima facie obvious as a matter of ‘obvious to try’.  
The placental grafts of Daniel (‘095) are not cross-linked.
Daniel (‘095) differs from the instant claim in that Daniel (‘095) does not teach cutting a plurality of fenestrations in said placental tissue. 
	Daniel et al (‘701) is also directed to production of dehydrated placental tissue grafts for use in wound healing.  Like Daniel (‘095), Daniel et al (‘701) teach the grafts can comprise one or more layers of amnion and/or chorion (See Daniel et al (‘701), col. 3, ln 5-26).  Daniel et al (‘701) teach after dehydration the tissue graft may be perforated using a small gauge needle or punch to produce a mesh-like configuration, as shown in Fig. 10.  In Fig. 10 a plurality of circular holes are present in the tissue graft.  Daniel et al (‘701)  teach the holes can have a diameter of from 0.2 mm-2.0 mm or from 0.2 mm-0.5 mm, and can be spaced from 1 mm-5 mm apart or from 2 mm to 4 mm apart.  The holes permit for passage and migration of cells, blood and other factors through the graft, thereby enhancing wound healing (See Daniel et al (‘701), col. 9, ln 22-46).  
It is submitted that it would have been prima facie obvious to one having ordinary skill in the art, at the time the application was filed, to have created a plurality of holes/perforations in the dehydrated placental tissue a plurality of fenestrations in said placental tissue allograft. Daniel (‘095) teach that their tissue graft is applicable in healing wounds, thus modifications which improve the wound healing ability would have been desirable.  
The method of Daniel (‘095), modified by Daniel et al (‘701) further differs from the instant invention with regards to how the fenestrations are imparted to the dehydrated placental tissue.  Daniel et al (‘701) describe perforating the graft using small gauge needle or punch, they do not disclose contacting the placental tissue with a substantially flat die surface having a plurality of prearranged, substantially circular cutting punches thereon.
However, at the time the invention was made use of steel rule dies (or blade-cut dies) to cut or punch out a section of paper or other cuttable material into desired shapes were well known in the art.  In use, the blades of the steel rule die are formed into the desired shape and held in position by a block of wood.  The paper or other cuttable material is pressed against the blades to cut or punch out the cuttable material in the desired shape.  In support, see Workman et al (See col. 1, ln 1-54).  Workman et al provide instructions on how to form the steel rule dies.  Workman et al teach the blades can be formed into any conceivable shape (See Workman et al, col. 5, ln 52-55).  Circular shapes are taught by Workman et al (See Fig. 8A).  Workman et al disclose a plurality of shapes can be formed in a single to cut out a plurality of shapes simultaneously (See col. 7, ln 58-67 & Fig. 10).  Workman et al teach use of the steel rule dies to cut materials involves pressing the steel rule dies against the material to be cut, said pressing action can be performed using die cut pressing machines known in the art (See Workman et al (col 2, ln 51-54).
Eichenberg et al discloses die cut pressing machines comprises a base (10), a bottom platen (16) attached to the base, a top platen (20) provided parallel to the bottom platen, and a drive mechanism (22) which can be actuated to move the top platen towards and away from the bottom platen.  To operate, a material to be cut (29) is placed on the bottom platen; cutting die (24) is placed on top of the material to be cut, between the top platen and bottom platen, with the blades facing the material to be cut; and the drive mechanism of the press is actuated to apply pressure between the top platen and bottom platen, to cause the steel rule blades of the steel die to penetrate the material to be cut, thereby cutting out the shape(s) defined by the die (See Eichenberg et al, col. 2, ln 40-col. 3, ln 2). 

It is submitted that it would have been prima facie obvious to have further modified the method of Daniel (‘095), in view of Daniel et al (‘701), to impart the perforations using a steel cut die and a die cut pressing machine instead of using a small gauge needle or punch to individually punch the holes into the placental tissue.  Use of a steel cut die and a die cut pressing machine would have been desirable because it would be quicker than individually perforating the graft with a needle or punch and will permit more reproducible results when generating multiple tissue grafts for commercial sale.  Daniel et al (‘701) disclose the desired dimensions and spacing of the holes for improving wound healing capabilities of a placental tissue graft (diameter of from 0.2mm-2.0mm or from 0.2mm-0.5 mm, and can be spaced from 1 mm-5 mm apart or from 2 mm to 4 mm apart, as illustrated in Fig. 10), it would have been prima facie obvious to apply holes having these dimensions and spacings in the graft of Daniel (‘095).  One would have had a reasonable expectation of successfully producing a steel cut die that can generate punches of these exact dimensions and spacing based on the disclosure of Workman et al, which says any conceivable shape/configuration of blades is possible, and that multiple blades can be formed into a single cutting die.  One would have had a reasonable expectation of successfully cutting the placental tissue graft of Daniel (‘095) using such a steel cut die and a die cut pressing machine because metal blades would reasonable be expected to cut placental tissue.  Furthermore, use of steel cut dies, and specifically use of steel cut dies in die cut pressing machines, to cut cuttable materials was well known in the art (See Workman et al and Eichenberg et al). Daniel et al (‘701) render obvious that a ‘punch’ can be used to perforate the placental tissue of Daniel (‘095), the steel cut die would serve as a ‘punch’.  As such, it would have been prima facie obvious to have formed a steel cut die, per the instructions of Workman et al to the specifications desired by Daniel et al (‘701), which will be a substantially flat die surface having predetermined dimensions and having a first side and a second side, said first side having a plurality of prearranged cutting punches thereon, wherein said cutting punches are substantially circular, said cutting punches spaced from about 1-5 mm apart and about 0.2 mm- 2.0 mm in diameter; and to then use the steel cut die having said specifications in a die cut pressing machine, such as that of Eichenberg et al, to impart the fenestrations into the placental tissue.  Use of the steel cute die having said specifications in the die cut pressing machine of Eichenberg et al to impart the fenestrations would involves placing the placental tissue on the bottom cutting bed), placing the steel cut die on top of the placental tissue, such that the placental tissue is contacted with the first side of the cutting die, and actuating the driving mechanism of the die cut pressing machine to apply pressure to the plurality of cutting punches to thereby simultaneously cut a plurality of fenestrations in the placental tissue allograft.  
The bottom platen (cutting bed) must be at least as large as the steel cut die, in order to provide a proper base for even application of pressure.  The exact size of the bottom platen (cutting bed) (so long as it is as large as the steel cut die) is a matter of design choice.  If the die cut pressing machine is intended only for use with the steel cut die rendered obvious by Daniel (‘095), Daniel et al (‘701) and Workman et al, it would have been prima facie obvious to select a bottom platen with the same size as the steel cut die in order to minimize the size the of the steel cut die.  If the die cut pressing machine is intended to be used with multiple different steel cut die, it would have been prima facie obvious to select a larger bottom platen that will accommodate larger steel cut dies.  Overall, the change in size of the bottom platen will not affect operation of the device, and thus is not considered to represent a patentable distinction.  See MPEP 2144.04 (IV)(A).  
This modified method of Daniel (‘095), in view of Daniel et al (‘701), Workman et al and Eichenberg meets the limitations of instant claim 28.  
Regarding instant claims 2 and 30: Following the discussion of claim 28 above, Daniel et al (‘701) teach the perforations are imparted to a dehydrated placental allograft.  Noting that Daniel (‘095) teach dehydrating the placental allograft, it would have been prima facie obvious to carry out the fenestration step after dehydration.
Regarding instant claims 5 and 7: Following the discussion of claim 28 above, the dimensions/spacing taught by Daniel et al (‘701) (which would have been prima facie obvious to apply to the modified graft of Daniel (‘095)) substantially overlap with the claimed ranges, and as such, render the claimed ranges prima facie obvious.  See MPEP 2144.05(I).  

Claims 2, 5, 7, 10, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US 9956253; hereafter “Daniel ‘253”), in view of Daniel et al (US Patent 8,323,701; hereafter “Daniel ‘701”), further in view of Workman et al (US Patent 6626965), and further in view of Eichenberg et al (US Patent 5255587).

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
It is noted Daniel (‘253) is in the same family as Daniel (‘095), the specification of both documents being the same.  The following rejection is substantially the same as that presented above, with the exception that modifications have been made to make citations to the ‘253 patent and to the claims of the patent.  
Daniel (‘253) disclose placental tissue grafts useful in wound healing, and methods of preparation.  Daniel (‘253) state the grafts are comprised of single layers of amnion or chorion, multiple layers of amnion or chorion, or multiple layers of a combination of amnion and chorion (See Daniel ‘253, abstract).  Daniel (‘253) claims a placental tissue graft consisting of one amnion layer isolated from a placenta, wherein the amnion layer consists of an epithelial layer, a basement membrane, a compact layer, and a fibroblast cellular layer. 
The embodiments wherein one of amniotic membrane and one layer of chorionic membrane are provided together are relied upon for this rejection.  Daniel (‘253) teach multiple layers are provided, then layers are dehydrated together to form a laminate (See Daniel ‘253, col. 8, ln 55-col. 9, ln 6).  Daniel (‘253) define ‘amniotic membrane’ as consisting of epithelium cells, thin reticular fibers (basement membrane), a thick compact layer, and fibroblast layer (See Daniel ‘253, col. 1, ln 46-50).  This necessarily means that an amniotic membrane has first side which is an epithelial layer and a second side which is an exposed fibroblast layer comprising fibroblast cells.  Based on this definition within the specification, it is interpreted that all references to “amniotic membrane” or “amnion” are limited by this definition.  Therefore the disclosure of Daniel (‘253) supports embodiments wherein (i) the placental graft comprises two layers of amnion laminated together, wherein each layer of amnion has a first side which is an epithelial layer and a second side which is an exposed fibroblast layer comprising fibroblast cells, as well as (ii) the placental graft comprises at least one layer of amnion laminated to at least one layer of chorion, 
Daniel (‘253) teach the tissue graft can be used in numerous medical applications involving wound care (See Daniel (‘253), col. 10, ln 38-41 and 50-54).

	The method of Daniel (‘095) is comparable to the instant claims as follows:
Regarding claims 28 and 10: Daniel (‘253) disclose production of a placental tissue allograft...wherein the placental tissue allograft comprises two or more membranes.  
In embodiments wherein Daniel (‘253) produces a graft comprising two or more amniotic membranes, the first and second amniotic membranes will read on a first and a second membrane, respectively.  According to the definition of amniotic membrane provided by Daniel (‘253), all of the amniotic membranes present within the graft will have a first side which is an epithelial layer and a second side which is an exposed fibroblast layer comprising fibroblast cells.  
In embodiments wherein Daniel (‘253) produces a graft comprising at least one amniotic membrane and at least one chorionic membrane, at least one of the amniotic membranes will read on said first membrane is an amnion membrane.  Again, according to the definition of amniotic membrane provided by Daniel (‘253), all of the amniotic membranes present within the graft will have a first side which is an epithelial layer and a second side which is an exposed fibroblast layer comprising fibroblast cells.  Regarding the orientation of the second chorion membrane relative to the first amnion membrane, it is submitted that because there are only two options (applying the chorion membrane adjacent to the first side or the second side of the amnion membrane), and because both are enabled by Daniel (‘253), and because both would both yield the predictable result of providing a laminate which is thicker and stronger than a single layer, selection of the claimed orientation (wherein the chorion is adjacent to the second side of the amnion) was prima facie obvious as a matter of ‘obvious to try’.  
The placental grafts of Daniel ‘253 are not cross-linked. 
Daniel (‘253) differs from the instant claim in that Daniel (‘253) does not teach cutting a plurality of fenestrations in said placental tissue. 
prima facie obvious to one having ordinary skill in the art, at the time the application was filed, to have created a plurality of holes/perforations in the dehydrated placental tissue graft of Daniel (‘253), as suggested by Daniel et al (‘701), for the purpose of improving wound healing ability of the placental tissue graft, thus imparting a plurality of fenestrations in said placental tissue allograft. Daniel (‘253) teach that their tissue graft is applicable in healing wounds, thus modifications which improve the wound healing ability would have been desirable.  
The method of Daniel (‘253), modified by Daniel et al (‘701) further differs from the instant invention with regards to how the fenestrations are imparted to the dehydrated placental tissue.  Daniel et al (‘701) describe perforating the graft using small gauge needle or punch, they do not disclose contacting the placental tissue with a substantially flat die surface having a plurality of prearranged, substantially circular cutting punches thereon.
However, at the time the invention was made use of steel rule dies (or blade-cut dies) to cut or punch out a section of paper or other cuttable material into desired shapes were well known in the art.  In use, the blades of the steel rule die are formed into the desired shape and held in position by a block of wood.  The paper or other cuttable material is pressed against the blades to cut or punch out the cuttable material in the desired shape.  In support, see Workman et al.  The teachings of Workman et al are set forth above. 
The teachings of Eichenberg et al are set forth above. Briefly, Eichenberg et al discloses die cut pressing machines comprises a base (10), a bottom platen (16) attached to the base, a top platen (20) provided parallel to the bottom platen, and a drive mechanism (22) which can be actuated to move the top platen towards and away from the bottom platen.  
It is submitted the steel cut dies of Workman et al would be used in conjunction with a die cut pressing machine, such as described by Eichenberg et al.  This conclusion is based on the statement of Workman et al that their steel cut dies are used with die cut pressing machines known in the art.
It is submitted that it would have been prima facie obvious to have further modified the method of Daniel (‘253), in view of Daniel et al (‘701), to impart the perforations using a steel cut die and a die cut pressing machine instead of using a small gauge needle or punch to individually punch the holes into the placental tissue.  Use of a steel cut die and a die cut pressing machine would have been desirable because it would be quicker than individually perforating the graft with a needle or punch and will permit more reproducible results when generating multiple tissue grafts for commercial sale.  Daniel et al (‘701) disclose the desired dimensions and spacing of the holes for prima facie obvious to apply holes having these dimensions and spacings in the graft of Daniel (‘095).  One would have had a reasonable expectation of successfully producing a steel cut die that can generate punches of these exact dimensions and spacing based on the disclosure of Workman et al, which says any conceivable shape/configuration of blades is possible, and that multiple blades can be formed into a single cutting die.  One would have had a reasonable expectation of successfully cutting the placental tissue graft of Daniel (‘095) using such a steel cut die and a die cut pressing machine because metal blades would reasonable be expected to cut placental tissue.  Furthermore, use of steel cut dies, and specifically use of steel cut dies in die cut pressing machines, to cut cuttable materials was well known in the art (See Workman et al and Eichenberg et al). Daniel et al (‘701) render obvious that a ‘punch’ can be used to perforate the placental tissue of Daniel (‘095), the steel cut die would serve as a ‘punch’.  As such, it would have been prima facie obvious to have formed a steel cut die, per the instructions of Workman et al to the specifications desired by Daniel et al (‘701), which will be a substantially flat die surface having predetermined dimensions and having a first side and a second side, said first side having a plurality of prearranged cutting punches thereon, wherein said cutting punches are substantially circular, said cutting punches spaced from about 1-5 mm apart and about 0.2 mm- 2.0 mm in diameter; and to then use the steel cut die having said specifications in a die cut pressing machine, such as that of Eichenberg et al, to impart the fenestrations into the placental tissue.  Use of the steel cute die having said specifications in the die cut pressing machine of Eichenberg et al to impart the fenestrations would involves placing the placental tissue on the bottom platen (cutting bed), placing the steel cut die on top of the placental tissue, such that the placental tissue is contacted with the first side of the cutting die, and actuating the driving mechanism of the die cut pressing machine to apply pressure to the plurality of cutting punches to thereby simultaneously cut a plurality of fenestrations in the placental tissue allograft.  
The bottom platen (cutting bed) must be at least as large as the steel cut die, in order to provide a proper base for even application of pressure.  The exact size of the bottom platen (cutting bed) (so long as it is as large as the steel cut die) is a matter of design choice.  If the die cut pressing machine is intended only for use with the steel cut die rendered obvious by Daniel (‘253), Daniel et al (‘701) and Workman et al, it would have been prima facie obvious to select a bottom platen with the same size as the steel cut die in order to minimize the size the of the steel prima facie obvious to select a larger bottom platen that will accommodate larger steel cut dies.  Overall, the change in size of the bottom platen will not affect operation of the device, and thus is not considered to represent a patentable distinction.  See MPEP 2144.04 (IV)(A).  
This modified method of Daniel (‘253), in view of Daniel et al (‘701), Workman et al and Eichenberg meets the limitations of instant claims 28 and 10.  
Regarding instant claims 2 and 30: Following the discussion of claim 28 above, Daniel et al (‘701) teach the perforations are imparted to a dehydrated placental allograft.  Noting that Daniel (‘235) teach dehydrating the placental allograft, it would have been prima facie obvious to carry out the fenestration step after dehydration.
Regarding instant claims 5 and 7: Following the discussion of claim 28 above, the dimensions/spacing taught by Daniel et al (‘701) (which would have been prima facie obvious to apply to the modified graft of Daniel (‘235)) substantially overlap with the claimed ranges, and as such, render the claimed ranges prima facie obvious.  See MPEP 2144.05(I).  

Claims 5, 7, 10 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Samaniego et al (US 2012/0083900), in view of Daniel et al (US Patent 8,323,701), further in view of Workman et al (US Patent 6626965), and further in view of Eichenberg et al (US Patent 5255587).
Samaniego et al disclose back-to-back tissue patches or dressings and methods for their use and manufacture (See Samaniego et al, ¶0004).  In one embodiment, Samaniego et al disclose a method of manufacturing a multi-layer amnion tissue patch comprising (i) obtaining a first amnion layer having an epithelial layer, a basement membrane layer, a compact layer, and a fibroblast layer, (ii) obtaining a second amnion layer having the same composition, and (iii) processing the first and second amnion layers such that the fibroblast layers of each amnion layer are adhered to each other (See Samaniego et al, ¶0005, 0033-0035).  Samaniego et al teach the back-to-back tissue graft can be used in a variety of medical applications including wound care, and in particular burn care (See Samaniego et al, ¶0029, 0051, 0052).
The method of Samaniego et al is comparable to the instant claims as follows:
Regarding claims 28 and 10: The back-to-back tissue patch of Samaniego et al comprised of two layers of amnion reads on a placental tissue allograft comprising a first membrane and a second membrane (both being have a first side which is an epithelial layer and a second side which is an exposed fibroblast layer comprising fibroblast cells.  The method of manufacturing such a back-to-back tissue graft reads on a method of production of [such] a placental tissue allograft.
Samaniego et al teaches the grafts can be cross-linked, but such is not necessary.  Samaniego et al covers embodiments wherein the grafts are not cross-linked.
Samaneigo et al differs from the instant claim in that Samaniego et al does not teach cutting a plurality of fenestrations in said placental tissue allograft. 
	Daniel et al is also directed to production of placental tissue grafts for use in wound healing.  Like Samaniego, Daniel et al teach the grafts can comprise multiple layers of amnion (See Daniel et al, col. 3, ln 5-26).  Daniel et al teach after dehydration the tissue graft may be perforated using a small gauge needle or punch to produce a mesh-like configuration, as shown in Fig. 10.  In Fig. 10 a plurality of circular holes are present in the tissue graft.  Daniel et al teach the holes can have a diameter of from 0.2 mm-2.0 mm or from 0.2 mm-0.5 mm, and can be spaced from 1 mm-5 mm apart or from 2 mm to 4 mm apart.  The holes permit for passage and migration of cells, blood and other factors through the graft, thereby enhancing wound healing (See Daniel et al, col. 9, ln 22-46).  
It is submitted that it would have been prima facie obvious to one having ordinary skill in the art, at the time the application was filed, to have created a plurality of holes/perforations in the placental tissue graft of Samaniego, as suggested by Daniel et al, for the purpose of improving wound healing ability of the placental tissue graft, thus imparting a plurality of fenestrations in said placental tissue allograft. Samaneigo et al teach that their tissue graft is applicable in healing wounds, thus modifications which improve the wound healing ability would have been desirable.  
The method of Samaniego et al, modified by Daniel et al further differs from the instant invention with regards to how the fenestrations are imparted to the placental tissue.  Daniel et al describe perforating the graft using small gauge needle or punch, they do not disclose contacting the placental tissue with a substantially flat die surface having a plurality of prearranged, substantially circular cutting punches thereon.
However, at the time the invention was made use of steel rule dies (or blade-cut dies) to cut or punch out a section of paper or other cuttable material into desired shapes were well known in the art.  In use, the blades of the steel rule die are formed into the desired shape and held in position by a block of wood.  The paper or other cuttable 
The teachings of Eichenberg et al are set forth above. Briefly, Eichenberg et al discloses die cut pressing machines comprises a base (10), a bottom platen (16) attached to the base, a top platen (20) provided parallel to the bottom platen, and a drive mechanism (22) which can be actuated to move the top platen towards and away from the bottom platen.  
It is submitted the steel cut dies of Workman et al would be used in conjunction with a die cut pressing machine, such as described by Eichenberg et al.  This conclusion is based on the statement of Workman et al that their steel cut dies are used with die cut pressing machines known in the art.
It is submitted that it would have been prima facie obvious to have further modified the method of Samaniego et al, in view of Daniel et al, to impart the perforations using a steel cut die and a die cut pressing machine instead of using a small gauge needle or punch to individually punch the holes into the placental tissue.  Use of a steel cut die and a die cut pressing machine would have been desirable because it would be quicker than individually perforating the graft with a needle or punch and will permit more reproducible results when generating multiple tissue grafts for commercial sale.  Daniel et al disclose the desired dimensions and spacing of the holes for improving wound healing capabilities of a placental tissue graft (diameter of from 0.2mm-2.0mm or from 0.2mm-0.5 mm, and can be spaced from 1 mm-5 mm apart or from 2 mm to 4 mm apart, as illustrated in Fig. 10), it would have been prima facie obvious to apply holes having these dimensions and spacings in the graft of Samaniego et al.  One would have had a reasonable expectation of successfully producing a steel cut die that can generate punches of these exact dimensions and spacing based on the disclosure of Workman et al, which says any conceivable shape/configuration of blades is possible, and that multiple blades can be formed into a single cutting die.  One would have had a reasonable expectation of successfully cutting the placental tissue graft of Samaneigo et al using such a steel cut die and a die cut pressing machine because metal blades would reasonable be expected to cut placental tissue.  Furthermore, use of steel cut dies, and specifically use of steel cut dies in die cut pressing machines, to cut cuttable materials was well known in the art (See Workman et al and Eichenberg et al). Daniel et al render obvious that a ‘punch’ can be used to perforate the placental tissue of Samaniego et al, the steel cut die would serve as a ‘punch’.  As such, it would have been prima facie obvious to have formed a steel cut die, per the instructions of Workman et al to the specifications desired by Daniel et al, which will be a substantially flat die surface having predetermined dimensions and having a first side and a second side, said first side having a plurality of prearranged cutting punches thereon, wherein said cutting punches are substantially circular, said cutting punches spaced from about 1-5 mm apart and about 0.2 mm- 2.0 mm in diameter; and to then use the steel cut die having said specifications in a die cut pressing machine, such as that of Eichenberg et al, to impart the fenestrations into the placental tissue.  Use of the steel cute die having said specifications in the die cut pressing machine of Eichenberg et al to impart the fenestrations would involves placing the placental tissue on the bottom platen (cutting bed), placing the steel cut die on top of the placental tissue, such that the placental tissue is contacted with the first side of the cutting die, and actuating the driving mechanism of the die cut pressing machine to apply pressure to the plurality of cutting punches to thereby simultaneously cut a plurality of fenestrations in the placental tissue allograft.  
The bottom platen (cutting bed) must be at least as large as the steel cut die, in order to provide a proper base for even application of pressure.  The exact size of the bottom platen (cutting bed) (so long as it is as large as the steel cut die) is a matter of design choice.  If the die cut pressing machine is intended only for use with the steel cut die rendered obvious by Samaneigo et al, Daniel et al and Workman et al, it would have been prima facie obvious to select a bottom platen with the same size as the steel cut die in order to minimize the size the of the steel cut die.  If the die cut pressing machine is intended to be used with multiple different steel cut die, it would have been prima facie obvious to select a larger bottom platen that will accommodate larger steel cut dies.  Overall, the change in size of the bottom platen will not affect operation of the device, and thus is not considered to represent a patentable distinction.  See MPEP 2144.04 (IV)(A).  
This modified method of Samaniego et al, in view of Daniel et al, Workman et al and Eichenberg meets the limitations of instant claims 28 and 10 (wherein the second membrane is an amnion).  
Regarding instant claims 5 and 7: Following the discussion of claim 28 above, the dimensions/spacing taught by Daniel et al  (which would have been prima facie obvious to apply to the modified graft of Samaniego et al substantially overlap with the claimed ranges, and as such, render the claimed ranges prima facie obvious.  See MPEP 2144.05(I).  

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 5, 7, 10, 28 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 9463207, in view of Daniel et al (US Patent 8,323,701),  Workman et al (US Patent 6626965), and Eichenberg et al (US Patent 5255587).
Claim 1 of US patent 9463207 is directed to a method of preparing a dehydrated tissue graft.  The dehydrated tissue graft produced by the method is a placental tissue graft that can comprise multiple layers of amnion, wherein each amnion membrane in the placental tissue allograft comprises a first side which is an epithelial layer.  The patent specification defines “amniotic membrane” as consisting of epithelium cells, thin reticular fibers (basement membrane), a thick compact layer, and fibroblast layer (See col. 1, ln 46-50).  Amniotic membrane and amnion are synonymous.  This limitation is considered limiting for purposes of claim construction, thus use of the term “amnion” in the claim is considered to be limited to tissue consisting of the above four recited tissue layers.  As such, the amnion membrane in the claims is necessarily limited to tissue consisting of epithelium cells, thin reticular fibers (basement membrane), a thick compact layer, and fibroblast layer; thus the amnion will necessarily have a first side which is an epithelial layer and a second side which is an exposed fibroblast layer. 
Patent claim 5 requires use of both an amnion and a chorion. 
The patented claim differs from the instant claim in that the patent claim does not teach cutting a plurality of fenestrations in said placental tissue. 
The teachings of Daniel et al, Workman, and Eichenberg et al are set forth above. 
Regarding claim 28: It is submitted that, based on the teachings of Daniel et al regarding desirability of imparting perforations to a placental graft intended for wound healing, it would have been prima facie obvious to one having ordinary skill in the art, at the time the application was filed, to have modified the method of the ‘207 patent to include a step of creating a plurality of holes/perforations in the dehydrated placental tissue graft.  This modification reads on the limitation imparting a plurality of fenestrations in said placental tissue allograft. The ‘207 patent specification teaches that the graft produced by the claimed method has utility in healing wounds (See ‘207 at col. 11, ln 5), thus modifications which improve the wound healing ability would have been desirable.  
The method of the ‘207 patent claim 1, modified by Daniel et al further differs from the instant invention with regards to how the fenestrations are imparted to the dehydrated placental tissue.  Daniel et al describe perforating the graft using small gauge needle or punch, they do not disclose contacting the placental tissue with a substantially flat die surface having a plurality of prearranged, substantially circular cutting punches thereon.
However, at the time the invention was made use of steel rule dies (or blade-cut dies) to cut or punch out a section of paper or other cuttable material into desired shapes were well known in the art.  In use, the blades of the steel rule die are formed into the desired shape and held in position by a block of wood.  The paper or other cuttable material is pressed against the blades to cut or punch out the cuttable material in the desired shape.  In support, see Workman et al (See col. 1, ln 1-54).  Workman et al provide instructions on how to form the steel rule dies.  Workman et al teach the blades can be formed into any conceivable shape (See Workman et al, col. 5, ln 52-55).  
Eichenberg et al discloses die cut pressing machines comprises a base (10), a bottom platen (16) attached to the base, a top platen (20) provided parallel to the bottom platen, and a drive mechanism (22) which can be actuated to move the top platen towards and away from the bottom platen.  To operate, a material to be cut (29) is placed on the bottom platen; cutting die (24) is placed on top of the material to be cut, between the top platen and bottom platen, with the blades facing the material to be cut; and the drive mechanism of the press is actuated to apply pressure between the top platen and bottom platen, to cause the steel rule blades of the steel die to penetrate the material to be cut, thereby cutting out the shape(s) defined by the die (See Eichenberg et al, col. 2, ln 40-col. 3, ln 2). 
It is submitted the steel cut dies of Workman et al would be used in conjunction with a die cut pressing machine, such as described by Eichenberg et al.  This conclusion is based on the statement of Workman et al that their steel cut dies are used with die cut pressing machines known in the art.
It is submitted that it would have been prima facie obvious to have further modified the method of ‘207 patent claim 1, in view of Daniel et al, to impart the perforations using a steel cut die and a die cut pressing machine instead of using a small gauge needle or punch to individually punch the holes into the placental tissue.  Use of a steel cut die and a die cut pressing machine would have been desirable because it would be quicker than individually perforating the graft with a needle or punch and will permit more reproducible results when generating multiple tissue grafts for commercial sale.  Daniel et al disclose the desired dimensions and spacing of the holes for improving wound healing capabilities of a placental tissue graft (diameter of from 0.2mm-2.0mm or from 0.2mm-0.5 mm, and can be spaced from 1 mm-5 mm apart or from 2 mm to 4 mm apart, as illustrated in Fig. 10), it would have been prima facie obvious to apply holes having these dimensions and spacings in the graft of Morse et al.  One would have had a reasonable expectation of successfully producing a steel cut die that can generate punches of these exact dimensions and spacing based on the disclosure of Workman et al, which says any conceivable shape/configuration of blades is possible, and that multiple blades can be formed into a single cutting die.  One would have had a reasonable expectation of successfully cutting the placental tissue graft of ‘207 patent using such a prima facie obvious to have formed a steel cut die, per the instructions of Workman et al to the specifications desired by Daniel et al, which will be a substantially flat die surface having predetermined dimensions and having a first side and a second side, said first side having a plurality of prearranged cutting punches thereon, wherein said cutting punches are substantially circular, said cutting punches spaced from about 1-5 mm apart and about 0.2 mm- 2.0 mm in diameter; and to then use the steel cut die having said specifications in a die cut pressing machine, such as that of Eichenberg et al, to impart the fenestrations into the placental tissue.  Use of the steel cute die having said specifications in the die cut pressing machine of Eichenberg et al to impart the fenestrations would involves placing the placental tissue on the bottom platen (cutting bed), placing the steel cut die on top of the placental tissue, such that the placental tissue is contacted with the first side of the cutting die, and actuating the driving mechanism of the die cut pressing machine to apply pressure to the plurality of cutting punches to thereby simultaneously cut a plurality of fenestrations in the placental tissue allograft.  
The bottom platen (cutting bed) must be at least as large as the steel cut die, in order to provide a proper base for even application of pressure.  The exact size of the bottom platen (cutting bed) (so long as it is as large as the steel cut die) is a matter of design choice.  If the die cut pressing machine is intended only for use with the steel cut die rendered obvious by patent ‘207 claim 1, Daniel et al and Workman et al, it would have been prima facie obvious to select a bottom platen with the same size as the steel cut die in order to minimize the size the of the steel cut die.  If the die cut pressing machine is intended to be used with multiple different steel cut die, it would have been prima facie obvious to select a larger bottom platen that will accommodate larger steel cut dies.  Overall, the change in size of the bottom platen will not affect operation of the device, and thus is not considered to represent a patentable distinction.  See MPEP 2144.04 (IV)(A).  
This modified method of claim 1 of ‘207 patent, in view of Daniel et al, Workman et al and Eichenberg meets the limitations of instant claim 28.  
dehydrated placental allograft.  Noting that the method of ‘207 patent claim 1 involves dehydrating the placental allograft, it would have been prima facie obvious to carry out the fenestration step after dehydration.
Regarding instant claims 5 and 7: Following the discussion of claim 28 above, the dimensions/spacing taught by Daniel et al (which would have been prima facie obvious to apply to the modified method of the ‘207 patent) substantially overlap with the claimed ranges, and as such, render the claimed ranges prima facie obvious.  See MPEP 2144.05(I).  
Regarding instant claim 10: Following the discussion of claim 28 above, the ‘207 patent claim 1 states the graft can comprise multiple layers of amnion.  In such cases, the first layer of amnion will read on a first membrane, and the second layer of amnion will read on the second membrane.  Alternatively, patent claim 5 states that a layer of amnion and a layer of chorion can be provided.  Regarding the orientation of the second chorion membrane relative to the first amnion membrane, it is submitted that because there are only two options (applying the chorion membrane adjacent to the first side or the second side of the amnion membrane), and because both are enabled by the patent, and because both would both yield the predictable result of providing a laminate which is thicker and stronger than a single layer, selection of the claimed orientation (wherein the chorion is adjacent to the second side of the amnion) was prima facie obvious as a matter of ‘obvious to try’.  

Claims 2, 5, 7, 10, 28 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9433647, in view of Daniel et al (US Patent 8,323,701),  Workman et al (US Patent 6626965), and Eichenberg et al (US Patent 5255587).
Claim 4 of US patent 9433647 is directed to a method of preparing a dehydrated placental tissue graft.  The dehydrated tissue graft produced by the method is a placental tissue graft that can comprise multiple layers of amnion, wherein each amnion membrane in the placental tissue allograft comprises a first side which is an epithelial layer.  The patent specification defines “amniotic membrane” as consisting of epithelium cells, thin reticular fibers (basement membrane), a thick compact layer, and fibroblast layer (See col. 1, ln 46-50).  Amniotic membrane and amnion are synonymous.  This limitation is considered limiting for purposes of claim construction, thus use of the term “amnion” in the claim is considered to be limited to tissue consisting of the above four recited consisting of epithelium cells, thin reticular fibers (basement membrane), a thick compact layer, and fibroblast layer; thus the amnion will necessarily have a first side which is an epithelial layer and a second side which is an exposed fibroblast layer. 
The patented claim differs from the instant claim in that the patent claim does not teach cutting a plurality of fenestrations in said placental tissue. 
The teachings of Daniel et al, Workman, and Eichenberg et al are set forth above. 
Regarding claim 28: For the same reasons as set forth above (in the rejection based on the 9463207 patent claim 1), modification of the method of patent ‘647 claim 4 to include a step of placing the placental tissue on the bottom platen (cutting bed), placing the steel cut die on top of the placental tissue, such that the placental tissue is contacted with the first side of the cutting die, and actuating the driving mechanism of the die cut pressing machine to apply pressure to the plurality of cutting punches to thereby simultaneously cut a plurality of fenestrations in the placental tissue allograft would have been prima facie obvious.  For brevity, the rejection will not be repeated.
Regarding instant claims 2 and 30: Following the discussion of claim 28 above, Daniel et al teach the perforations are imparted to a dehydrated placental allograft.  Noting that the method of ‘207 patent claim 1 involves dehydrating the placental allograft, it would have been prima facie obvious to carry out the fenestration step after dehydration.
Regarding instant claims 5 and 7: Following the discussion of claim 28 above, the dimensions/spacing taught by Daniel et al (which would have been prima facie obvious to apply to the modified method of the ‘647 patent) substantially overlap with the claimed ranges, and as such, render the claimed ranges prima facie obvious.  See MPEP 2144.05(I).  
Regarding instant claim 10: Following the discussion of claim 28 above, the ‘647 patent claim 4 states the graft can comprise multiple layers of amnion.  In such cases, the first layer of amnion will read on a first membrane, and the second layer of amnion will read on the second membrane.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633